Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 1 of 8




 EXHIBIT 7
               Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 2 of 8


__

From:                      Tom McLean <tmclean@legallanguage.com>
Sent:                      Monday, January 07, 2019 4:25 PM
To:                        correio@dgaj.mj.pt; cji.dsaj@dgaj.mj.pt
Subject:                   Request for update
Attachments:               10-Hague form (REVISED-batch 2).pdf; 09b - Letter to CA (Fedex delieverd
                           10-8-18).pdf



Good afternoon,

You received the attached request for service on 8 October 2018. Has the defendant been
served?

Thank you

Tom McLean
Senior Consultant for International Litigation Support

Legal Language Services
Celebrating our 36th Year in Business
8014 State Line Road, Suite 110
Leawood, KS 66208
913.341.3167
Toll Free in the US: 800.755.5775
tmclean@legallanguage.com




                                                   1
Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 3 of 8
Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 4 of 8
Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 5 of 8
Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 6 of 8
Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 7 of 8
Case 1:18-cv-01532-DLF Document 23-7 Filed 04/25/19 Page 8 of 8
